UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011. OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-25286 CASCADE FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Washington 91-1661954 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2828 Colby Avenue Everett, Washington (Address of principal executive offices) (Zip Code) (425) 339-5500 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨Accelerated Filer ¨Non-Accelerated Filer ¨Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of May 12, 2011 Common Stock ($.01 par value) 1 CASCADE FINANCIAL CORPORATION FORM 10-Q For the Quarter Ended March 31, 2011 INDEX PAGE PART I — Financial Information: Item 1 — Financial Statements: — Condensed Consolidated Balance Sheets 3 — Condensed Consolidated Statements of Operations 4 — Condensed Consolidated Statements of Stockholders’ Equity 5 — Condensed Consolidated Statements of Comprehensive Loss 5 — Condensed Consolidated Statements of Cash Flows 6 — Notes to Condensed Consolidated Financial Statements 8 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3 — Quantitative and Qualitative Disclosures about Market Risk 61 Item 4 — Controls and Procedures 63 PART II — Other Information: Item 1 — Legal Proceedings 64 Item 1A — Risk Factors 64 Item 6 — Exhibits 65 —Signatures 65 2 PART I –– FINANCIAL INFORMATION Item 1 – Financial Statements CASCADE FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, (Dollars in thousands, except share and per share amounts) Assets Cash on hand and in banks $ $ Interest-earning deposits in other financial institutions Securities available-for-sale, fair value Securities held-to-maturity, amortized cost Federal Home Loan Bank (FHLB) stock Loans, net Real estate owned (REO) Premises and equipment, net Cash surrender value of bank owned life insurance (BOLI), net Prepaid FDIC insurance premiums Accrued interest receivable Other assets Total assets $ $ Liabilities Deposits $ $ FHLB advances Securities sold under agreements to repurchase Junior subordinated debentures Junior subordinated debentures, fair value Accrued interest payable, expenses, and other liabilities Total liabilities Commitments and contingencies (Note 9) Stockholders’ Equity Preferred stock, no par value. Authorized 38,970 shares; Series A (liquidation preference $1,000 per share); issued and outstanding 38,970 shares at March 31, 2011 and December 31, 2010 Preferred stock, $.01 par value. Authorized 500,000 shares; no shares issued or outstanding - - Common stock, $.01 par value. Authorized 65,000,000 shares; issued and outstanding 12,271,529 shares at March 31, 2011 andDecember 31, 2010 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ (See Notes to Condensed Consolidated Financial Statements) 3 CASCADE FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, (Dollars in thousands, except share and per share amounts) Interest Income Loans, including fees $ $ Securities available-for-sale Securities held-to-maturity Interest-earning deposits 65 76 Total interest income Interest Expense Deposits FHLB advances Securities sold under agreements to repurchase FRB TAF borrowing - 2 Junior subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income (loss) after provision for loan losses ) Other Income Checking service fees Other service fees Increase in cash surrender value of BOLI, net Gain on sales of securities available-for-sale, net - 25 Gain on calls of securities held-to-maturity, net - 3 Gain on sale of loans - 26 Other Total other income Other Expenses Compensation & employee benefits Occupancy & equipment FDIC insurance premiums Business insurance REO expenses, write-downs & losses on sales of REO Contract services Information services Legal B&O tax Other Total other expenses Loss before provision for income taxes ) ) Provision for income taxes - Net loss ) ) Dividends on preferred stock Accretion of issuance discount on preferred stock Net loss attributable to common stockholders $ ) $ ) (See Notes to Condensed Consolidated Financial Statements) 4 CASCADE FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Continued) (Unaudited) Three Months Ended March 31, (Dollars in thousands, except share and per share amounts) Loss per common share, basic $ ) $ ) Weighted average number of common shares outstanding, basic Loss per common share, diluted $ ) $ ) Weighted average number of common shares outstanding, diluted CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Unaudited) Common (Dollars in thousands, except share and per share amounts) Preferred Stock Shares Amount Additional Paid-In Capital Accumulated Deficit Accumulated Other Comprehensive Loss Total Stockholders’ Equity Balances at December 31, 2010 $ ) $ ) $ Dividends declared - Preferred stock($13.39 per share) - -522 - -522 Stock compensation expense - - - 10 - - 10 Net loss - -2,647 - -2,647 Accretion of discount on preferredstock - - - -119 - - Other comprehensive loss - -648 -648 Balances at March 31, 2011 $ ) $ ) $ CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) Three Months Ended March 31, (Dollars in thousands) Net loss $ ) $ ) Unrealized gain on cash flow hedging instruments - Unrealized holding (loss) gain on securities available-for-sale, net oftax provision of $0 and $1,287 ) Reclassification adjustment for gain on securities available-for-saleincluded in net loss, net of tax benefit of $0 and $9 - ) Comprehensive loss $ ) $ ) (See Notes to Condensed Consolidated Financial Statements) 5 CASCADE FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (Dollars in thousands) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operatingactivities: Depreciation and amortization of premises and equipment Provision for losses on loans REO write-downs Increase in cash surrender value of BOLI ) ) Amortization of retained servicing rights 4 6 Amortization of core deposit intangible 35 35 Deferred federal income taxes - ) Deferred loan fees, net of amortization ) Gain on sale of loans - ) Origination of loans held-for-sale - ) Proceeds from sales of loans held-for-sale - Stock compensation expense 10 16 Net gain on sales of securities available-for-sale - ) Net gain on calls of securities held-to-maturity - (3 ) Net loss (gain) on sales of REO (8
